Order unanimously reversed on the law without costs and injunction vacated. Memorandum: The court erred in granting plaintiff what was in effect a permanent injunction prohibiting defendant from proceeding before the Workers’ Compensation Board, despite the facts that the Board had ordered defendant’s case reopened, and that plaintiff had moved only for a preliminary injunction under CPLR 6312. Plaintiff failed to show irreparable injury, one of the prerequisites to granting a preliminary injunction (see, Niagara Recycling v Town of Niagara, 83 AD2d 316, 324). The injunction therefore must be vacated. (Appeal from order of Supreme Court, Onondaga County, Zeller, J. — injunction.) Present — Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.